Title: To Thomas Jefferson from Richard Parrott, 26 November 1807
From: Parrott, Richard
To: Jefferson, Thomas


                        
                            Sir/
                            GeoTown Nov 26. 1807
                        
                        Mr Danl. Bussard who is an applicant for the Marshals Office. I have been well acquainted with for Many
                            years; 
                  As a Citizen, his Carrector has been unblemished, and he has been among our most useful Members of Society.    While
                            he has acted as Marshall I believe he has diligently discharged his duty. and has been Zealous to enforce those laws
                            intended to preserve the morals of the people—
                        I have the honour to be Your Obd St.
                        
                            Richd Parrott
                            
                        
                    